DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-36 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by the article entitled “Soft maximum likelihood decoding using GRAND” by Solomon et al. (hereinafter Solomon).
With respect to claim 1, Solomon teaches a universal decoder (page 1, column 1 1) comprising a syndrome calculator for checking membership of received data in a codebook (e.g. testing for code book membership in a linear code book is equivalent to 
.  
With respect to claim 2, Solomon teaches wherein the error generator comprises a primary error generator and a secondary error generator coupled the primary error generator. 
With respect to claim 3, Solomon teaches wherein the error generators are configured to check errors in parallel to reduce latency in processing codewords (page 4, column 4). 
With respect to claim 4, Solomon teaches wherein the error generator comprises an error logic generating distance pairs to indicate : the distances between the active high bits (1 s) in a guessed noise sequence (E) (page 2, columns 1-2). It is noted that it is a 5G system.
With respect to claims 5-7, Solomon teaches wherein the re-ordering circuit comprises a tag-based re-ordering circuit (page 2).
With respect to claim 8, Solomon teaches wherein the decoder utilizes noise statistics to optimize an energy per decoded bit by dynamic clock gating of the primary and secondary error generators based on a probability of error likelihood (page 4)
As per claim 9, Solomon teaches a universal decoder including means for receiving  code words
With respect to claims 10-11, Solomon teaches a pseudo-random generator (page 4, column 1).

With respect to claim 13, Solomon teaches Asper claim 13, Solomon teaches means for providing H matrix values.
With respect to claims 14-15, Solomon teaches means for loading H matrix (pages 1-4).
With respect to claim 16, Solomon teaches a re- randomizing codewords. (pages 1-4, columns 1-2).
With respect to claim 17, Solomon teaches a syndrome calculator and error generator (pages 2-4).
With respect to claim 18, Solomon teaches the first and second decoder are configured to decode signals according to an interleaving of the plurality of channels (page 4, column 1).
With respect to claims 19-36, the method claims 19-36 are the corresponding claims which correspond to the system claims 1-18; therefore they are also rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646





/THANH C LE/Primary Examiner, Art Unit 2646